Citation Nr: 0215393	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  99-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected postoperative status, arthrodesis, status post 
traumatic arthritis of the left tibial talar joint, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected postoperative status, surgical repair of the 
extensor hallucis longus, left foot, currently evaluated as 
20 percent disabling.  

(The veteran's other appealed issue of entitlement to a total 
compensation rating based on individual unemployability (a 
TDIU rating) is currently undergoing additional development 
by the RO and will be the subject of a later decision.)  







REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 decision by the RO.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In February 2001, the Board remanded the case to the RO for 
additional development of the record.  

In a May 2002 decision, the Board denied the veteran's claims 
of an increased rating for the service-connected 
postoperative status, arthrodesis, status post traumatic 
arthritis of the left tibial talar joint, and for the 
service-connected postoperative status, surgical repair of 
the extensor hallucis longus, left foot.  

The veteran then appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
2002 Order, the Court granted a Joint Motion of the parties 
(veteran and Secretary of VA) and vacated the Board's May 
2002 decision.  

As noted on the first page of this document, another appealed 
issue, that of a TDIU rating, was the subject of a May 2002 
Board Remand.  A decision on the TDIU rating issue is 
deferred at this time, pending completion of additional 
development by the RO as directed by the Board in that 
Remand.  



REMAND

By Order of August 2002, the Court remanded this case to the 
Board in accordance with the July 2002 Joint Motion.  

The Joint Motion stated that the Board failed in its analysis 
to provide a discussion of the factors with regard to 
38 C.F.R. §§ 4.40 and 4.45.  It stated that, upon remand, the 
Board should articulate its reasons or bases for its decision 
with regard to these regulatory provisions, as seen in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Joint Motion also stated that the Board failed in its 
analysis to address the issue of an extraschedular rating 
with regard to whether the veteran's service-connected 
disorders produced marked interference with employment.  It 
stated that, upon remand, the Board should consider whether 
an extraschedular rating(s) was appropriate in the veteran's 
case under 38 C.F.R. § 3.321(b).  

Additionally, the Joint Motion indicated that, upon remand, 
the veteran should be free to submit additional evidence and 
argument regarding his claims.  In that regard, the veteran's 
representative responded in October 2002, arguing that the 
VARO examination of record was inadequate and should be 
"repeated."  He also argued that there had not been 
compliance with the Court cases of "Karnas, Bernard and 
Quartuccio."  

In light of the Joint Motion statements and the arguments of 
the veteran's representative, it is the Board's judgment that 
the veteran should be afforded a VA examination to determine 
the current nature and severity of his service-connected 
postoperative status, arthrodesis, status post traumatic 
arthritis of the left tibial talar joint, and of his service-
connected postoperative status, surgical repair of the 
extensor hallucis longus, left foot.  

Specifically, the rating examination should adequately 
portray -- in terms of the degree of additional range-of-
motion loss due to pain on use or during flare-ups (38 C.F.R. 
§ 4.40) -- the functional loss resulting from service-
connected disability, as well as consider other factors such 
as weakened movement, excess fatigability, and incoordination 
(as set forth in 38 C.F.R. § 4.45).  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The rating examination should also address the degree of 
interference with employment caused by the service-connected 
left ankle and left foot disabilities.  See 38 C.F.R. 
§ 3.321(b).  

The RO should also obtain any recent treatment records, in 
regard to the veteran's service-connected left ankle and left 
foot.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  It is noted 
that whether to remand a case to an RO or to direct the 
Board's Case Development Unit to undertake development is 
discretionary under C.F.R. § 19.9(a)(2).  

It is also noted that it is the policy of the Board to remand 
such issues under the circumstances of this case.  See 
Chairman's Memorandum 01-02-01, para. 9(c)(6) (Jan. 29, 
2002), noting that to permit various kinds of required 
development to take place simultaneously and to avoid 
unnecessary delays and confusion, development in an 
individual case will be undertaken either by the Board or by 
the RO, but not by both.  

Here, as noted in the introduction to this document, the 
appealed issue of a TDIU rating is already the subject of a 
previous Board Remand and is currently undergoing additional 
development by the RO.  Thus, a remand in this case is 
necessary in order for expedient and efficient development of 
the left ankle and left foot issues in conjunction with the 
TDIU rating issue.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has been treated for left ankle and left 
foot disabilities since his December 2001 
VA examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.  

2.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to determine the current 
nature and severity of his service-
connected left ankle and left foot 
disabilities.  The claims folder should 
be made available to the examiner for 
review.  All indicated testing should be 
performed, including x-ray studies and 
range of motion studies.  

The examiner should state for the record 
whether the left ankle and left foot 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the particular service-
connected disability; if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
furnish an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
ankle and left foot are used repeatedly 
over a period of time; this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  The examiner should 
also describe the degree of interference 
with employment caused by the service-
connected left ankle and left foot 
disabilities.  The clinical findings and 
reasoning which form the bases for these 
opinions should be clearly set forth in 
the examination report.  

3.  After the foregoing development has 
been completed, the RO should 
readjudicate the claims for an increased 
rating for the service-connected 
postoperative status, arthrodesis, status 
post traumatic arthritis of the left 
tibial talar joint, and for the service-
connected postoperative status, surgical 
repair of the extensor hallucis longus, 
left foot.  In readjudicating these 
claims, the RO should consider whether 
referral of this case to the Director, 
Compensation and Pension Service, for 
consideration on an extra-schedular basis 
under 38 C.F.R. § 3.321(b), is warranted.  

4.  Thereafter, if any benefit sought on 
appeal remains denied, the veteran should 
be issued a Supplemental Statement of the 
Case (SSOC), wherein the RO should ensure 
that the veteran has been notified as to 
which specific evidence was to be 
provided by him and which specific 
evidence would be obtained by VA in 
regard to the increased rating claims 
(see Quartuccio v. Principi, 16 Vet. App. 
183 (2002)).  The veteran should be 
afforded a reasonable opportunity to 
reply to the SSOC.  

Then, if indicated, the case should then be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



